Citation Nr: 0008595	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-05 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Red Cross

WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to April 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1996 and March 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Milwaukee, Wisconsin (RO).  

The Board initially notes that in a VA Form 21-4138 
(Statement in Support of Claim), submitted in August 1999, 
the veteran alleges that he is entitled to benefits due to 
unemployability due to his disabilities including PTSD and 
hypertension.  This claim has not been prepared for appellate 
review and is not currently pending before the Board.  As 
such, this claim is referred to the RO for clarification and 
proper handling.


FINDING OF FACT

There is competent medical evidence of record indicating that 
the veteran's hypertension is proximately due to, or related 
to his service-connected PTSD.


CONCLUSION OF LAW

The veteran's hypertension is proximately due to or the 
result of his service connected PTSD.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a higher initial 
evaluation for PTSD and that he is entitled to secondary 
service connection for hypertension due to his PTSD.  In 
light of the decision below, the veteran's appeal regarding a 
higher initial evaluation for PTSD will be addressed in the 
remand following the decision.

A veteran is entitled to service connection for disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (1999).  The 
Board must first determine, however, whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  If a claim involves a 
question of medical causation, i.e., whether one medical 
condition is related to another medical condition, competent 
medical evidence is required to establish a causal nexus. 
Absent such evidence, the claim must be denied as not well 
grounded, and VA need not fulfill its duty to assist the 
veteran in developing the facts pertinent to his claim. Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Initially, the Board finds the veteran's claim for secondary 
service connection for hypertension "well grounded" within 
the meaning of 38 U.S.C.A. § 5107, Epps v. Gober, 126 F. 3d 
1464, 1468 (1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990);  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim that is plausible when his contentions and the evidence 
of record are viewed in a light most favorable to the claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to the extent possible.  

The veteran is currently service connected for PTSD, which 
has been evaluated as being 30 percent disabling.  In support 
of his claim for secondary service connection for 
hypertension, the veteran has submitted a statement from a 
private physician, Edward S. Friedrichs, M.D., who 
specializes in internal medicine, sleep medicine, substance 
abuse and diagnosis and therapeutic planning.  The veteran 
has also submitted treatise evidence, statements from his 
father and mother and his own testimony given during a 
hearing held before the undersigned in March 2000 in 
Washington, D.C.  

During his March 2000 hearing, the veteran testified 
variously that he was initially diagnosed with hypertension 
in 1985, 1993 and 1995.  The veteran testified that he 
continues to treat with Dr. Friedrichs for his hypertension 
and sleep disorder. The veteran believes that his 
hypertension has worsened and is causally related to his 
service-connected PTSD.

The treatise evidence submitted by the veteran addresses 
potential relationships between PTSD, stress and the 
development of hypertension.  The statements submitted from 
the veteran's mother and father indicate that the veteran 
does not have a family history of hypertension and thus, the 
inference to be drawn is that the veteran's hypertension is 
the result of his period of active service and/or some 
service connected disability, as it is not the result of any 
genetic predisposition.  While the Board acknowledges the 
veteran's testimony and the lay statements submitted by the 
veteran, the veteran and his parents, as lay persons are not 
competent to offer an opinion that requires medical 
expertise, such as the underlying cause of hypertension.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Likewise, the Board also acknowledges that the veteran has 
submitted medical treatise evidence in support of his claim.  
However, "[g]enerally an attempt to establish a medical 
nexus to a disease or injury solely by generic information in 
a medical journal or treatise 'is too general and 
inconclusive' to well ground the claim.  Sacks v. West, 11 
Vet. App. 314, 317 (1998) (citing Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996)); see Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996) (holding that medical treatise evidence 
proffered by the appellant in connection with his lay 
testimony was insufficient to satisfy requirements of medical 
evidence of nexus to well-ground claim.)  Medical treatise 
evidence, however, can provide important support when 
combined with an opinion of a medical professional."  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, 
the Board finds the medical opinions of record to be of 
primary evidentiary concern and ultimately finds the opinion 
of the veteran's private physician persuasive and the basis 
of the Board's grant of secondary service connection in this 
case.  

The claims file contains several opinions from a VA 
physician, as well as an opinion from the veteran's private 
physician, Dr. Friedrichs.  The VA physician concludes that 
there is no relationship between the veteran's service 
connected PTSD and his hypertension.  In March 1998, the RO 
obtained a VA opinion regarding whether the veteran's 
hypertension was secondary to his service-connected PTSD.  At 
that time, the VA physician reviewed the claims file and 
noted that the veteran was initially found to be hypertensive 
in 1989.  The veteran was subsequently diagnosed with PTSD in 
1995.  The VA physician also reviewed several articles 
submitted by the veteran, which suggest a relationship 
between hypertension and PTSD.  After reviewing the articles, 
it was the VA physician's opinion that a connection between 
PTSD and the development of hypertension had not been 
established.  The VA physician further indicated that the 
veteran's own physician at the VA hypertension clinic and a 
second physician, both of whom specialize in hypertension, 
had been unable to opine that a causal relationship between 
PTSD and hypertension exists.  Consequently, it was the VA 
physician's opinion that the veteran's hypertension is not 
secondary to his PTSD.

In September 1998, the veteran submitted an extensive 
statement and curriculum vitae from Dr. Friedrichs.  Dr. 
Friedrichs indicates that the veteran has been under his 
medical care and that the veteran has the following working 
diagnoses:  PTSD (combat), manifested by severe sleep 
impairment (short sleep), chronic pain (headaches), emotional 
distress, fatigue and difficulty with impulse control; 
hypertensive cardiovascular disease; cervicogenic headaches, 
secondary to neck trauma; obesity, mild to moderate.  The 
record shows that the veteran sought treatment from Dr. 
Friedrichs from August 1998 through March 1999.  Dr. 
Friedrichs provides a prolonged discussion regarding his 
management and alteration of the medications prescribed by 
the VA for the veteran's sleep disorder and hypertension.  
Dr. Friedrichs further indicates that persistent, chronic 
PTSD has been found to cause structural brain changes, 
notably shrinkage in the limbic system which renders a 
fractured sleep architecture refractory to psychotherapy and 
life stress reduction.  It is Dr. Friedrich's opinion that 
improving the quantity and quality of sleep relieves 
agitation, nightmares, flashbacks, pain, impulsive violence, 
as well as violence during sleep.  Dr. Friedrichs also 
indicates that when sleep physiology is restored to near 
normal status, blood pressure returns to normal, depending on 
how long it has been elevated and depending on how much end-
organ damage has taken place.  

Dr. Friedrichs concludes that because "hypertension 
associated with PTSD is promptly ameliorated by the safe 
improvement of sleep physiology with low dose, non-
antihypertensive medication, I conclude that it is directly 
related to the insomnia of PTSD."  In conclusion, Dr. 
Friedrichs opines that in his "experienced medical opinion, 
Mr. Diaab's hypertension is clearly a result of the service-
connected PTSD, is treated effectively by proper medical 
attention to the chronic insomnia without the necessity of 
antihypertensive medication." 

In January 1999, the veteran was afforded a VA examination.  
At that time, the veteran was diagnosed with essential 
hypertension, exogenous obesity, PTSD, stress polycythemia 
and mild renal insufficiency, secondary to essential 
hypertension.  The VA physician who conducted the examination 
(the same physician who rendered the March 1998 opinion) 
indicated that it was less likely than not that the veteran's 
hypertension is a result of his service-connected PTSD.  The 
VA physician indicated that in his opinion, Dr. Friedrichs' 
opinion was based on speculative data regarding the causal 
relationship between PTSD and hypertension.  

In February 1999, the veteran submitted an article regarding 
stress and hypertension from the Wisconsin Medical Journal.  
In April 1999, the same VA physician who conducted the 
January 1999 examination reviewed the Wisconsin Medical 
Journal article and indicated that he saw no reason to alter 
his original opinion regarding the relationship between 
stress and the development of hypertension. 

The governing law provides that when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of a claim, 
the benefit of the doubt in resolving each issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  In this regard, the same VA physician has opined on 
three separate occasions that he does not believe that the 
veteran's hypertension is related to, or due to the veteran's 
service connected PTSD.  While the VA examiner has expressed 
this opinion on three separate occasions, the Board views 
this as one negative opinion against the veteran's claim.  On 
the other hand, the veteran has submitted Dr. Friederichs' 
opinion which definitively links the veteran's hypertension 
to his service-connected PTSD.  As such, the record contains 
an approximate balance of positive and negative evidence as 
to whether the veteran's hypertension is the result of his 
service-connected PTSD.  Accordingly, the Board concludes 
that the benefit of the doubt should be resolved in the 
veteran's favor and that he is entitled to an award of 
secondary service connection for hypertension. 

ORDER

Service connection for hypertension secondary to service-
connected PTSD is granted. 

REMAND

The veteran also contends that he is entitled to a higher 
initial evaluation for PTSD to more accurately reflect the 
severity of his symptomatology.  The veteran's allegation 
that he is entitled to a higher initial evaluation for PTSD, 
standing alone is sufficient to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  However, in light of the 
Board's grant of secondary service connection for 
hypertension, this matter must be remanded to the RO for 
additional action. 

Pursuant to 38 C.F.R. § 3.310(a) (1999), 

[d]isability which is proximately due to 
or the result of a service-connected 
disease or injury shall be service 
connected.  When service connection is 
thus established for a secondary 
condition, the secondary condition shall 
be considered a part of the original 
condition. 

Because the Board has concluded that the veteran is entitled 
to service connection for hypertension secondary to PTSD, 
this aspect of the veteran's appeal must be remanded to the 
RO for a re-evaluation to include the new component of 
hypertension, and assignment of a disability evaluation 
reflective of the veteran's current level of impairment.  In 
this regard, while this matter is in remand status, the 
veteran should also be afforded a VA examination to assist in 
ascertaining the veteran's current level of impairment.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
discern whether he has received treatment 
for either PTSD or hypertension since the 
issuance of the last rating decision in 
March 1998.  If so, the RO should obtain 
and associate with the claims file any 
outstanding treatment records which have 
not been previously obtained. 

2.  The RO should arrange for the veteran 
to be scheduled for a VA examination(s) 
to ascertain the current severity of his 
PTSD to include hypertension.  The 
examiner(s) should review all pertinent 
records in the veteran's claims file and 
a copy of this REMAND.  All indicated 
studies, to include psychological 
testing, if deemed appropriate by the 
examiner(s), should be performed.  The 
examiner(s) should offer an opinion(s) 
regarding the degree of functional 
impairment, if any, caused by the 
veteran's PTSD with the component of 
hypertension.  The examiner should also 
comment on the impact that the veteran's 
PTSD with the component of hypertension 
has on his ordinary activity and his 
ability to obtain and maintain gainful 
employment.  The examiner(s) should 
provide a detailed rationale for all 
opinions expressed. 

3.  Following the completion of the 
foregoing, the RO should review the 
claims folder and ensure that all the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if all requested medical records have not 
been obtained, or the requested 
examination(s) does/do not include all 
special studies or comments requested, 
appropriate corrective action is to be 
implemented.

4.  Thereafter, the RO should 
readjudicate the veteran's claim on the 
basis of all of the evidence of record.  
If the benefit sought is not granted, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case and an opportunity to respond 
thereto before the record is returned to 
the Board for further appellate review.

The purpose of this REMAND is to further develop the 
veteran's claim and to obtain clarifying medical information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
However, no action is required of the veteran until he is 
further notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).






 
- 10 -


- 1 -


